DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement submitted on 12/13/2021 has been considered and made of record by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,190,241. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,190,241 discloses all the subject matters claimed in claim 1 of the instant application as shown below.
Instant Application
US 11,190,241
1. A User Equipment, UE, comprising: circuitry comprising a processing module and a memory module configured to: receive an indication that a physical channel is repeated over a set of subframes; and receive an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder.
1. A User Equipment, UE, comprising: circuitry comprising a processing module and a memory module configured to: receive an indication that a physical channel is repeated over a set of subframes; and receive an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder; wherein the circuitry is configured to receive the indication that the UE can assume that the first subset of the repetitions of the physical channel and the reference signal will use the first precoder by being configured to: determine that the physical channel was transmitted on a first antenna port in a first subframe and on a second antenna port in a second subframe.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “A User Equipment, UE, comprising: circuitry comprising a processing module and a memory module configured to: receive an indication that a physical channel is repeated over a set of subframes; and receive an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder.” Limitation “receive an indication that a physical channel is repeated over a set of subframes; and receive an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder”, as cited in claim 1, falls within the abstract idea grouping of mathematical concepts (i.e., communicating two indications without performing any further process). Claim 1 recited insignificant pre-solution activity of receiving two indications. The recited insignificant extra-solution activity does not help integrate the recited receiving indications into a practical application of the abstract idea. Therefore, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “User Equipment”, “circuitry”, “processing module”, and “memory module”. Examiner’s review of the specification finds that these terms are nominal. The specification indicates that the “User Equipment”, “circuitry”, “processing module”, and “memory module” are generic hardware elements (see paragraphs 58-60). As explained above, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim does not integrate the recited abstract idea into a practical application. Claim 1 is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (hereinafter, referred to as You) (US 2015/0280876).
As to claim 1, You discloses a User Equipment, UE, (see paragraph 0106) comprising: circuitry comprising a processing module (see paragraph 0106) and a memory module (see paragraph 0106) configured to: receive an indication that a physical channel is repeated over a set of subframes (see paragraphs 0149-0150); and receive an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoders (see paragraphs 0010, 0012, 0147, 0152, 0154, 0155, 0158-0160, 0166, 0174, and 0175).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632